UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 CELSIUS HOLDINGS, INC. (Exact name of registrant as specified in its charter) NEVADA 001-34611 20-2745790 (State or other jurisdiction ofincorporation) (Commission File Number) (IRS Employer Identification No.) Securities registered under Section 12(g) of the Exchange Act:None th Avenue, Suite C Delray Beach, FL 33483 (Address of principal executive offices) (Zip Code) (561) 276-2239 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934. Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).YesoNox The number of shares of common stock outstanding as of May 10, 2010 was 18,400,681. 1 CELSIUS HOLDINGS, INC. Table of contents Page Number PARTI. FINANCIAL INFORMATION Item 1. Condensed Consolidated Balance Sheets at March 31, 2010 (unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Operations for three months ended March 31, 2010 and 2009 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for three months ended March 31, 2010 and 2009 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6-11 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12-17 Item 3. Quantitative and Qualitative Discussion about Market Risk 17 Item 4T. Controls and Procedures 17 PARTII. OTHER INFORMATION Item 6. Exhibits 17 Signatures
